REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, doesn’t teach or suggest validating “the model by simultaneously optimizing a difference between the TPR and a validation TPR and a difference between the TNR and a validation TNR” as recited in independent claims 1 and 10 (in combination with all other elements of the claim).
K. Das, “A Customer Classification Prediction Model Based on Machine Learning Techniques”, (herein Das), teaches a computer-implemented method for lead scoring [Das at Abstract], comprising: preparing a data set by using a value for one or more missing values of variables; generating training and test data; building a model based on the training and test data; and validating the model [Das at section III and IV]. However, Das doesn’t teach “validating the model by simultaneously optimizing a difference between the TPR and a validation TPR and a difference between the TNR and a validation TNR”.
Bahari and Elayidom, “An Efficient CRM-Data Mining Framework for the Prediction of Customer Behavior”, (herein Bahari) teaches a computer-implemented method for lead scoring [Bahari at Abstract], comprising: preparing a data set by using a value for one or more missing values of variables; generating training and test data; building a model based on the training and test data; and validating the model [Bahari at section 6]. However, Bahari doesn’t teach “validating the model by simultaneously optimizing a difference between the TPR and a validation TPR and a difference between the TNR and a validation TNR”.
Kala et al., U.S. Patent Application Publication No. 2016/0019267, (herein Kala) and Chen, U.S. Patent Application Publication No. 2015/0178811, (herein Chen) each teach preparing a data set by using value for one or more missing values of variables in case a number of missing values of the variables is within a threshold level [Kala at paragraph 36; Chen at paragraph 32]. However, Kala and Chen don’t teach “validating the model by simultaneously optimizing a difference between the TPR and a validation TPR and a difference between the TNR and a validation TNR”.
Therefore, the prior art of record, alone or in combination, doesn’t teach or suggest validating “the model by simultaneously optimizing a difference between the TPR and a validation TPR and a difference between the TNR and a validation TNR” as recited in independent claims 1 and 10.
Claims 2-9 and 11-19 depend from one of claims 1 and 10 and are considered allowable for at least the reasons given above for claims 1 and 10 (in combination with all other elements of the claim).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123